         Case 1:19-cv-01114-SMV Document 34 Filed 08/05/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JAMI LYNN MEDINA,

                       Plaintiff,

vs.                                                                 Civ No. 1:19-1114 SMV

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

                               Defendant.


                                            ORDER

       The Court, having reviewed the parties’ Stipulated Motion for Award of Attorney Fees

Under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412 (Doc. 33), HEREBY ORDERS

that attorney fees be awarded under the EAJA, payable to Plaintiff in care of her attorney in the

amount of $7,500.00. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are paid to the

prevailing party, not the attorney).

       IT IS FURTHER ORDERED THAT, if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED this 5th day of August, 2021.




                                                     STEPHAN M. VIDMAR
                                                     UNITED STATES MAGISTRATE JUDGE
 Case 1:19-cv-01114-SMV Document 34 Filed 08/05/21 Page 2 of 2




SUBMITTED AND APPROVED BY:

Filed Electronically 08/05/21
AMBER L. DENGLER
Attorney for Plaintiff

Electronically Approved 08/05/21
VICTORIA V. JOHNSON
Special Assistant United States Attorney




                                           2
